Title: To James Madison from Alexander J. Dallas, 20 September 1816
From: Dallas, Alexander James
To: Madison, James


        
          Sir,
          Treasury Department. 20. September 1816.
        
        Preparing to surrender the official trust, which you were pleased to confide to me in October 1814, I have the honor to present a general sketch of the actual and prospective state of the finances.
        This Report, taken in connection with the Reports made to Congress upon other occasions, will clearly exhibit the principles, upon which the business of the Department has been transacted, throughout the period of a two years service. The information it contains must, I think, be useful to my successor; and to your feelings it will be peculiarly grateful, as demonstrating the prosperous condition of the revenue and resources of the nation. I am, Sir, most respectfully and faithfully, your obed Servt.
        
          A. J. Dallas.
        
      